DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson (6,217,590).  
Regarding claim 1, Levinson discloses a surgical clip applier (10; see at least figures 1, 5, 10, and 14), comprising: a handle assembly (12) including a housing (22) and a trigger (20) pivotally connected (at 28) to the housing; an elongated shaft (24) extending distally from the handle assembly; a drive shaft (26) mechanically engaged with the trigger and longitudinally translatable relative to the housing of the handle assembly in response to actuation of the trigger (in the direction of arrow 30); a cam pin (69) disposed in mechanical cooperation with the drive shaft (see at least figure 5); and an end effector (16) disposed adjacent a distal end of the elongated shaft and including a first jaw member (90) and a second jaw member (92), wherein the end effector is disposed in operative engagement with the drive shaft such that longitudinal translation of the drive shaft relative to the housing of the handle assembly causes the first jaw member to move toward the second jaw member, wherein the first jaw member includes a first cam slot (91) configured to slidingly receive the cam pin, and wherein the first cam slot defines a first portion (183) having a first slope (see at least figure 14) relative to a longitudinal axis to the first jaw member and a second portion (181) having second slope relative to the longitudinal axis to the first jaw member.
Regarding claim 2, the first portion (183) of the cam slot is disposed proximally of the second portion (181) of the cam slot, and wherein the first slope defines an angle relative to the longitudinal axis to the first jaw member that is steeper than the second slope relative to the longitudinal axis to the first jaw member (see at least figure 14).
Regarding claim 3, the first portion (183) of the cam slot is disposed proximally of the second portion (181) of the cam slot, and wherein the first portion of the cam slot defines a shorter length than a length of the second portion of the cam slot (see at least figure 14).
Regarding claim 4, wherein the first slope defines an angle relative to the longitudinal axis of the first jaw member that is steeper than the second slope relative to the longitudinal axis to the first jaw member (see at least figure 14).
Regarding claim 9, the second jaw member includes a second cam slot (93) configured to slidingly receive the cam pin (see at least figure 14).
Regarding claim 10, the second cam slot defines a first portion having a first slope relative to a longitudinal axis of the second jaw member and a second portion having second slope relative to the longitudinal axis to the second jaw member (see at least figure 14).
Regarding claim 11, the second cam slot of the second jaw member mirrors the first cam slot of the first jaw member (see at least column 10, lines 8-9).
Regarding claim 12, the first cam slot defines a transition area interconnecting the first portion of the cam slot and the second portion of the cam slot (see at least figure 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (6,217,590).  
Regarding claims 5 and 6, Levinson discloses the clip applier substantially as described above with respect to claims 1 and 2, but fails to disclose the specific range of angles of the first and second slopes.  However, Examiner contends Levinson does disclose the 2 slope configuration generally required by claims 1 and 2, and therefore the general conditions of the claim are taught.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created the slopes of the first and second portions of the cam slot of Levinson within the claimed range.
Regarding claims 7 and 8, Levinson discloses the clip applier substantially as described above with respect to claims 1 and 3, but fails to disclose the specific length ranges of the first and second portions of the cam slot.  However, Examiner contends Levinson does disclose the cam slot configuration having two portions generally required by claims 1 and 3, and therefore the general conditions of the claim are taught.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created the first and second portions of the cam slot of Levinson within the claimed lengths.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/           Primary Examiner, Art Unit 3771